Name: Commission Implementing Regulation (EU) NoÃ 302/2013 of 27Ã March 2013 amending Regulation (EC) NoÃ 616/2007 opening and providing for the administration of Community tariff quotas in the sector of poultrymeat originating in Brazil, Thailand and other third countries
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  animal product;  international trade;  trade;  tariff policy;  agricultural activity;  cooperation policy;  America
 Date Published: nan

 28.3.2013 EN Official Journal of the European Union L 90/86 COMMISSION IMPLEMENTING REGULATION (EU) No 302/2013 of 27 March 2013 amending Regulation (EC) No 616/2007 opening and providing for the administration of Community tariff quotas in the sector of poultrymeat originating in Brazil, Thailand and other third countries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 144(1) and 148, in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 616/2007 (2) provides for the administration of tariff quotas in the sector of poultrymeat originating in Brazil, Thailand and other third countries. (2) The minimum and maximum quantities applicable to applications for import rights and import licences should be amended and harmonised in order to avoid inconsistencies. (3) With the view of improving and harmonising the management of the quotas, the security for certain quotas and the validity of the import licences should be adjusted and the import licences for certain groups should not be transferable. (4) It should be specified in the Annex that the allocation of certain quotas for other countries should, in some cases, include also either Brazil or Thailand. (5) Regulation (EC) No 616/2007 should therefore be amended accordingly. (6) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 616/2007 is amended as follows: (1) Article 4 is amended as follows: (a) paragraph 5 is replaced by the following: 5. Each application for an import licence or import right must respect the requirement for a minimum quantity in tonnes as well the requirement for a maximum percentage of the quantity available for the quota period or subperiod concerned. These requirements for each separate quota are laid down in Annex I.; (b) paragraph 7 is replaced by the following: 7. Box 20 of the licence application and the licence shall contain one of the entries given in Annex II, Part A. Box 24 of the licences shall contain one of the entries listed in Annex II, Part B. For Groups Nos 3 and 6A, and for 6B quota with order number 09.4262, box 24 of the licence shall contain one of the entries given in Annex II, Part C. For Group No 8 and for 6B quota with order number 09.4261, box 24 of the licence shall contain one of the entries given in Annex II, Part D. For Group 6B quotas with order numbers 09.4263, 09.4264 and 09.4265, box 24 of the licence shall contain one of the entries given in Annex II, Part E.; (2) in Article 5, paragraph 2 is replaced by the following: 2. A security of EUR 50 per 100 kilograms shall be lodged at the time of submission of the licence application for Groups Nos 2, 3, 6A, 6B and 8. For Groups Nos 1, 4A, 4B and 7, the security shall be set at EUR 10 per 100 kilograms and for import rights applications for Groups Nos 5A and 5B the security shall be set at EUR 35 per 100 kilograms.; (3) Article 7 is replaced by the following: Article 7 1. By way of derogation from Article 22 of Commission Regulation (EC) No 376/2008 (3), the import licences and import rights shall be valid from the first day of the quota period or subperiod for which the application was lodged, and until 30 June of the same quota period. However, for Groups Nos 5A and 5B licences shall be valid for 15 working days from the actual date of issuing of the licence, in accordance with Article 22(2) of Regulation (EC) No 376/2008. 2. By way of derogation from Article 8(1) of Regulation (EC) No 376/2008, the rights deriving from licences for groups other than Groups Nos 5A and 5B are not transferable. 3. Without prejudice to Article 8(1) of Regulation (EC) No 376/2008, the rights deriving from the licences for Group Nos 5A and 5B may be transferred only to transferees satisfying the eligibility conditions set out in Article 5 of Regulation (EC) No 1301/2006 and Article 4(1) and (2) of this Regulation. (4) Annex I is replaced by the text set out in the Annex I to this Regulation; (5) Annex II to this Regulation is added as Part E to Annex II. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States. Done at Brussels, 27 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 142, 5.6.2007, p. 3. (3) OJ L 114, 26.4.2008, p. 3.; ANNEX I ANNEX I Poultry meat, salted or in brine (1) Country Group No Management periodicity Order number CN Code Customs duty Annual quantity (tonnes) Minimum per application Maximum per application Brazil 1 Quarterly 09.4211 ex 0210 99 39 15,4 % 170 807 100 t 10 % Thailand 2 Quarterly 09.4212 ex 0210 99 39 15,4 % 92 610 100 t 5 % Other 3 Annual 09.4213 ex 0210 99 39 15,4 % 828 10 t 10 % Preparations of poultry meat other than turkey Country Group No Management periodicity Order number CN Code Customs duty Annual quantity (tonnes) Minimum per application Maximum per application Brazil 4A Quarterly 09.4214 1602 32 19 8 % 79 477 100 t 10 % 09.4251 1602 32 11 630 EUR/t 15 800 100 t 10 % 09.4252 1602 32 30 10,9 % 62 905 100 t 10 % 4B Annual 09.4253 1602 32 90 10,9 % 295 10 t 100 % Thailand 5A Quarterly 09.4215 1602 32 19 8 % 160 033 100 t 10 % 09.4254 1602 32 30 10,9 % 14 000 100 t 10 % 09.4255 1602 32 90 10,9 % 2 100 10 t 10 % 09.4256 1602 39 29 10,9 % 13 500 100 t 10 % 5B Annual 09.4257 1602 39 21 630 EUR/t 10 10 t 100 % 09.4258 ex 1602 39 85 (2) 10,9 % 600 10 t 100 % 09.4259 ex 1602 39 85 (3) 10,9 % 600 10 t 100 % Other 6A Quarterly 09.4216 1602 32 19 8 % 11 443 10 t 10 % 09.4260 1602 32 30 10,9 % 2 800 10 t 10 % 6B Annual 09.4261 (4) 1602 32 11 630 EUR/t 340 10 t 100 % 09.4262 1602 32 90 10,9 % 470 10 t 100 % 09.4263 (5) 1602 39 29 10,9 % 220 10 t 100 % 09.4264 (5) ex 1602 39 85 (2) 10,9 % 148 10 t 100 % 09.4265 (5) ex 1602 39 85 (3) 10,9 % 125 10 t 100 % Preparations of turkey meat Country Group No Management periodicity Order number CN Code Customs duty Annual quantity (tonnes) Minimum per application Maximum per application Brazil 7 Quarterly 09.4217 1602 31 8,5 % 92 300 100 t 10 % Other 8 Quarterly 09.4218 1602 31 8,5 % 11 596 10 t 10 % (1) Applicability of the preferential arrangements is determined on the basis of the CN code and is subject to the meat salted or in brine being poultrymeat of CN 0207. (2) Processed duck, geese, guinea fowl meat, containing 25 % or more but less than 57 % by weight of poultry meat or offal. (3) Processed duck, geese, guinea fowl meat, containing less than 25 % by weight of poultry meat or offal. (4) Other than Brazil, including Thailand. (5) Other than Thailand, including Brazil. ANNEX II E. Entries referred to in the fifth subparagraph of Article 4(7): in Bulgarian : Ã Ã µ Ã Ã »Ã µÃ ´Ã ²Ã ° Ã ´Ã ° Ã Ã µ Ã ¸Ã ·Ã ¿Ã ¾Ã »Ã ·Ã ²Ã ° Ã ·Ã ° Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸ Ã  Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ Ã ¾Ã  Ã ¢Ã °Ã ¹Ã »Ã °Ã ½Ã ´ Ã ² Ã Ã Ã ¾Ã Ã ²Ã µÃ Ã Ã Ã ²Ã ¸Ã µ Ã  Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   616/2007. in Spanish : No puede utilizarse para productos originarios de Tailandia en aplicaciÃ ³n del Reglamento (CE) no 616/2007. in Czech : NepouÃ ¾ije se u produktÃ ¯ pochÃ ¡zejÃ ­cÃ ­ch z Thajska v souladu s naÃ Ã ­zenÃ ­m (ES) Ã . 616/2007. in Danish : Kan ikke anvendes for produkter med oprindelse i Thailand i henhold til forordning (EF) nr. 616/2007. in German : GemÃ ¤Ã  der Verordnung (EG) Nr. 616/2007 nicht verwendbar fÃ ¼r Erzeugnisse mit Ursprung in Thailand. in Estonian : Ei ole kasutatav Tai pÃ ¤ritolu toodete puhul vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 616/2007. in Greek : Ã Ã µÃ ½ Ã ¼ÃÃ ¿Ã Ã µÃ ¯ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã ·Ã  Ã ºÃ ±Ã  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 616/2007. in English : Not to be used for products originating in Thailand pursuant to Regulation (EC) No 616/2007. in French : Nest pas utilisable pour des produits originaires de ThaÃ ¯lande en application du rÃ ¨glement (CE) no 616/2007. in Italian : Da non utilizzare per prodotti originari della Tailandia in applicazione del regolamento (CE) n. 616/2007. in Latvian : PiemÃ rojot Regulu (EK) Nr. 616/2007, neizmanto Taizemes izcelsmes produktiem. in Lithuanian : Nenaudojama produktams, kuriÃ ³ kilmÃ s Ã ¡alys yra Tailandas, taikant ReglamentÃ (EB) Nr. 616/2007. in Hungarian : Nem alkalmazandÃ ³ a ThaifÃ ¶ldrÃ l szÃ ¡rmazÃ ³ termÃ ©kekre a 616/2007/EK rendelet alapjÃ ¡n. in Maltese : Ma jistax jintuÃ ¼a gÃ §all-prodotti li joriÃ ¡inaw mit-Tajlandja, bapplikazzjoni tar-Regolament (KE) Nru 616/2007. in Dutch : Mag niet worden gebruikt voor producten van oorspong uit Thailand overeenkomstig Verordening (EG) nr. 616/2007. in Polish : Nie stosuje siÃ w przypadku produktÃ ³w pochodzÃ cych z Tajlandii zgodnie z rozporzÃ dzeniem (WE) nr 616/2007. in Portuguese : NÃ £o utilizÃ ¡vel para produtos originÃ ¡rios da TailÃ ¢ndia, em aplicaÃ §Ã £o do Regulamento (CE) n.o 616/2007. in Romanian : Nu se utilizeazÃ  pentru produsele originare din Thailanda Ã ®n aplicarea Regulamentului (CE) nr. 616/2007. in Slovak : PodÃ ¾a nariadenia (ES) Ã . 616/2007 nepouÃ ¾Ã ­vaÃ ¥ pre vÃ ½robky pochÃ ¡dzajÃ ºce z Thajska. in Slovenian : V skladu z Uredbo (ES) Ã ¡t. 616/2007 se ne uporablja za proizvode s poreklom iz Tajske. in Finnish : Ei voimassa Thaimaasta perÃ ¤isin olevien tuotteiden osalta asetuksen (EY) N:o 616/2007 mukaisesti. in Swedish : FÃ ¥r inte anvÃ ¤ndas fÃ ¶r produkter med ursprung i Thailand i enlighet med fÃ ¶rordning (EG) nr 616/2007.